DETAILED CORRESPONDENCE

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to because of the following.
a.  The lines, numbers and letters are not sufficiently dense and dark and are not uniformly thick and well-defined [Figs. 1-14].  37 CFR 1.84(l).
b.  Smudges [Figs. 1-14].
c.  Excessively dark shading [Figs. 1,2].
d.  Illegible axes and graph text, units, and divisions [Figs. 11-14].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “are disclosed herein” is implied.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to because there is no antecedent bases for the ranges of section (ii) and (iii) in claim 9.  Correction is required.  

Claim Objections
Claims 15 and 18 are objected to because of the following informalities: “claim 1, at least” is an apparent typo of “claim 1, wherein at least” in claim 15 and “claim 17” is an apparent typo of “claim 16” in claim 18 (as discussed in the interview summary herewith).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US20190120043) [Gupta].
Claim 1  Gupta discloses a method [at least SA-SAGD; para. 0004,0090,0077] for producing hydrocarbons from a subterranean reservoir that is penetrated by an injection well 102 and a production well 202, wherein the production well comprises a substantially-horizontal section along which a plurality of fluid-inlet components 210 are spaced apart to define a plurality of production-well fluid-inlet zones 215 at least one of which is in hydraulic communication with the horizontal section of the production well [Figs. 1-7; abstract; para. 0057,0059,0064-0066,0072], the method comprising: 
injecting an injection fluid comprising a solvent into the reservoir [at least SA-SAGD; para. 0004,0090], by way of the injection well [e.g., through 110 into injection zones 115; Fig. 2; para. 0054], to mobilize hydrocarbons in the reservoir, such that a drainage fluid comprising a liquid phase [e.g., hydrocarbons; para. 0054,0057] and a gas phase [the lighter solvents, e.g., ethane, propane (para. 0004,0090) will be gaseous in the reservoir] occupies one or more of the production-well fluid-inlet zones [Figs. 1,3,4; para. 0055,0064-0066; “steam coning” includes a produced gaseous substance], wherein the gas phase comprises at least a portion of the solvent and the liquid phase comprises mobilized hydrocarbons [the lighter solvents, e.g., ethane, propane (para. 0004,0090) will be gaseous in the reservoir and produced without condensing to a liquid, such that the “steam coning” will produce both steam and gaseous solvent; para. 0064-0067,0083]; 
producing a production fluid at a production-flow rate via a pump 300 running at a pump speed and in hydraulic communication with the production fluid [Figs. 2-4; para. 0057,0059], wherein the production fluid comprises at least a portion of the liquid phase of the drainage fluid and at least a portion of the gas phase of the drainage fluid such that the production fluid is defined by a liquid phase:gas phase ratio [when both liquids and gases are in the production tubing, a portion of each will be pumped; para. 0057,0059,0079,0118]; and 
orchestrating variations in one or more of the plurality of fluid-inlet components to modulate the liquid phase:gas phase ratio of the production fluid by prioritizing hydraulic communication with a subset of the plurality of production-well fluid-inflow zones [i.e., selective use/adjustment of one or more of the inflow zones by selective blocking and unblocking; para. 0013,0070,0115,0116,0147(Embodiment 8)], and orchestrating variations in the pump speed to modulate the production-flow rate and account for the variations in one or more of the plurality of fluid-inlet components [para. 0060-0062].
Claim 2  Gupta, as discussed with respect to claim 1, discloses that the plurality of fluid-inlet components comprises one or more inflow-control devices [e.g., at 210; para. 0070,0013].
Claim 7  Gupta, as discussed with respect to claim 1, discloses that the plurality of fluid-inlet components comprises one or more upper production ports [e.g., the upward facing apertures 210 or the screen inlets in the upper half of the screen; Figs. 3,9; para. 0054].
Claim 8  Gupta, as discussed with respect to claim 7, discloses that one or more of the plurality of fluid-inlet components are coupled to a production-string tubing that is in hydraulic communication with the pump [para. 0029,0069,0070,0197].
Claim 16  Gupta, as discussed with respect to claim 1, discloses that the injection fluid further comprises steam [para. 0054].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, in view of Sun, JR. et al. (US20160170417) [Sun].
Claim 3  Gupta, as discussed with respect to claim 2, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the one or more inflow-control devices comprise shiftable ports that are configured for remote operation.  
Sun discloses multiple, remotely-controllable inflow-control devices 102,416 in a horizontal portion of a production tubing 106 in a reservoir having at least steam, the devices having shiftable/adjustable ports/openings and temperature sensors [Figs. 1,4A-4C; para. 0025,0037-0039,0005,0006, claim 16].
Claim 4  Gupta, as modified with respect to claim 3, discloses that inflow-control valves are activated in response to Distributed Temperature Sensing [para. 0026,0060,0066,0067,0072-0074,0077], such that the Gupta, as modified, inflow control valves (per Sun) are actuated in response to changes in distributed temperature sensing (DTS).
Claim 5  Gupta, as modified with respect to claim 3, discloses that the shiftable ports are actuated in response to changes in the liquid phase:gas phase ratio of the production fluid [i.e., the inflow control devices are adjusted for such events, as discussed in claim 1; para. para. 0013,0070,0115,0116,0147(Embodiment 8)].
Claim 6  Gupta, as discussed with respect to claim 2, discloses that the one or more inflow-control devices are autonomous inflow-control devices [Sun para. 0039].
Claim 10  Gupta, as discussed with respect to claim 1, discloses inflow zones 215 for each fluid-inlet component 210 for which monitored data is separately gathered [Fig. 4; para. 0066-0068,0071], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that one or more of the fluid-inlet components are interposed between annulus-flow restrictors.
Sun discloses multiple, remotely-controllable inflow-control devices 102,416 in a horizontal portion of a production tubing 106 in a reservoir having at least steam, the devices having shiftable/adjustable ports/openings and temperature sensors [Figs. 1,4A-4C; para. 0025,0037-0039,0005,0006, claim 16], and further discloses that (1) a production packer 104 is coupled to the production tubing 106, (2) that the Sun valve system 100 includes one or more zonal production control units (ZPCU) 102 coupled to the production tubing 106 at various linear portions, (3) that the zonal production control unit 102 control the flow of fluid from the well 108 or formation 118 into the production tubing 106, (4) that a packer 116 is placed between each zonal production control unit 102, thereby isolating each respective portion of the well 108, (5) that placement of zonal production control units 102 and the packers 116 separates the well 108 into one or more well zones, and (6) that each of the zonal production control unit 102 is configured to independently control the flow rate or shut-in of fluids from the reservoir into the production tubing at its respective zone.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Gupta to include one or more of the fluid-inlet components interposed between annulus-flow restrictors, as disclosed by Sun.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that placement of the fluid inlet components and the packers separates the well into one or more well zones, and each of fluid inlet components would be configured to independently control the flow rate or shut-in of fluids from the reservoir into the production tubing at its respective zone.
Claim 11  Gupta, as modified with respect to claim 10, discloses that the annulus-flow restrictors comprise packers [as discussed at claim 10].

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, in view of Stahl et al. (US20150354330) [Stahl].
Claim 9  Gupta, as discussed with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the exact ranges by which the plurality of fluid-inlet components are spaced apart by are between: (i) about 50 m and about 500 m, (ii) about 100 m and about 400 m, or (iii) about 200 m and about 350 m along the substantially-horizontal section of the production well.
Stahl discloses an SAGD system having flow control devices 72 and temperature sensors 76 and notes (1) that, in some implementations, the separation between adjacent flow control devices 72 is significantly larger than the corresponding separation between adjacent temperature sensors, (2) that the separation between adjacent flow control devices 72 can be at least about an order of magnitude greater than the separation between adjacent temperature sensors 76, (3) that the distance between adjacent temperature sensors can be between about 1 and about 40 meters, while the distance between adjacent flow control devices can be between about 10 meters and about 500 meters, (4) that these ranges are merely illustrative and the techniques described by Stahl can be operated outside these ranges, and (5) that the distances between adjacent flow control devices and temperature sensors can, for example, be based on factors such as production well size, configuration, completion and operation, and reservoir properties [Figs. 1,2,5-6D; para. 0210,0192,0197,0202,0208].  
In a case where the claimed range lies inside the range disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05, Section I, citing In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the plurality of fluid-inlet components to be spaced apart by between: (i) about 50 m and about 500 m, (ii) about 100 m and about 400 m, or (iii) about 200 m and about 350 m along the substantially-horizontal section of the production well.
Claim 10  Gupta, as discussed with respect to claim 1, discloses inflow zones 215 for each fluid-inlet component 210 for which monitored data is separately gathered [Fig. 4; para. 0066-0068,0071], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that one or more of the fluid-inlet components are interposed between annulus-flow restrictors.
Stahl discloses an SAGD system and that the production well 24 can include isolation devices 70 and flow control devices 72 for enabling certain flow characteristics during production, the isolation devices 70 including packers such as well packers or inflatable packers, or other types of flow diverters, the isolation devices are used for partitioning or isolating the production well 24 into well segments 74A to 74D, with each isolation device 70 being locatable between two adjacent flow control devices 72.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Gupta to include one or more of the fluid-inlet components that are interposed between annulus-flow restrictors, as disclosed by Stahl.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that partitioning or isolating the production well into well segments would be an option.
Claim 11  Gupta, as modified with respect to claim 10, discloses that the annulus-flow restrictors comprise packers [as discussed at claim 10].

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta.
Claim 12  Gupta, as discussed with respect to claim 1, discloses orchestrating variations in the pump speed to modulate the production-flow rate and account for the variations in one or more of the plurality of fluid-inlet components [para. 0060-0062], thus disclosing the monitored selection of an acceptable average gas production rate, and otherwise discloses all the limitations of this claim, but does not explicitly disclose orchestrating variations in the pump speed comprises adjusting parameters such that the average gas-production rate is specifically between: (i) about 1,000 m.sup.3/day and about 30,000 m.sup.3/day under STP conditions, (ii) about 10,000 m.sup.3/day and about 30,000 m.sup.3/day under STP conditions, or (iii) about 20,000 m.sup.3/day and about 30,000 m.sup.3/day under STP conditions.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have orchestrating variations in the pump speed comprises adjusting parameters such that the average gas-production rate is between: (i) about 1,000 m.sup.3/day and about 30,000 m.sup.3/day under STP conditions, (ii) about 10,000 m.sup.3/day and about 30,000 m.sup.3/day under STP conditions, or (iii) about 20,000 m.sup.3/day and about 30,000 m.sup.3/day under STP conditions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05I.
Claim 13  Gupta, as discussed with respect to claim 1, discloses orchestrating variations in one or more of the plurality of fluid-inlet components to modulate the liquid phase:gas phase ratio of the production fluid by prioritizing hydraulic communication with a subset of the plurality of production-well fluid-inflow zones [i.e., selective use/adjustment of one or more of the inflow zones by selective blocking and unblocking; para. 0013,0070,0115,0116,0147 (Embodiment 8)], thus disclosing the monitored selection of the liquid phase:gas phase ratio, and otherwise discloses all the limitations of this claim, but does not explicitly disclose the liquid phase:gas phase ratio being between: (i) about 1:100 and about 1:1, (ii) about 1:80 and about 1:20, or (iii) about 1:60 and about 1:40.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have orchestrating variations in one or more of the plurality of fluid-inlet components to modulate the liquid phase:gas phase ratio of the production fluid by prioritizing hydraulic communication with a subset of the plurality of production-well fluid-inflow zones, such that the liquid phase:gas phase ratio being between: (i) about 1:100 and about 1:1, (ii) about 1:80 and about 1:20, or (iii) about 1:60 and about 1:40,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05I.
Claim 14  Gupta, as discussed with respect to claim 1, discloses that each inflow location 210 and inflow zone 215 has an associated temperature sensor 220, from which measured temperature data is processed [Fig. 4; para. 0067,0021], a goal of Gupta being to use a lower temperature near inflow locations as allowed by improved responses to system changes [para. 0083], such that quantified temperatures are obtained and targeted, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that at least one of the plurality of production-well fluid-inlet zones has a temperature of between: (i) about 50.degree. C. and about 300.degree. C., (ii) about 70.degree. C. and about 250.degree. C., or (iii) about 120.degree. C. and about 200.degree. C.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the Gupta system and methods such that at least one of the plurality of production-well fluid-inlet zones has a temperature of between: (i) about 50.degree. C. and about 300.degree. C., (ii) about 70.degree. C. and about 250.degree. C., or (iii) about 120.degree. C. and about 200.degree. C., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05I.
Claim 15  Gupta, as discussed with respect to claim 1, discloses that that each inflow location 210 and inflow zone 215 has an associated pressure sensor 230, from which measured pressure data is processed [Fig. 4; para. 0068,0074,0021], a goal of Gupta being to obtain a more accurate and/or more detailed baseline model for the reservoir conditions (e.g., liquid level) along the wellbore in order to improve control of production, such that quantified pressures are obtained and targeted, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that at least one of the plurality of production-well fluid-inlet zones has a pressure of between: (i) about 500 kPaA and about 10,000 kPaA, (ii) about 1,000 kPaA and about 8,000 kPaA, or (iii) about 3,000 kPaA and about 6,000 kPaA.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the Gupta system and methods such that at least one of the plurality of production-well fluid-inlet zones has a pressure of between: (i) about 500 kPaA and about 10,000 kPaA, (ii) about 1,000 kPaA and about 8,000 kPaA, or (iii) about 3,000 kPaA and about 6,000 kPaA, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05I.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, in view of Hogstead (US20200141209).
Claim 17  Gupta, as discussed with respect to claim 16, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the injection fluid comprises less than about 50% solvent and greater than about 50% steam on a mass basis.
Hogstead discloses injecting both steam and lighter hydrocarbon solvents in an injection well of a well pair in a gravity drainage system wherein the volume percent of solvent, can by “any volume percent” with the remainder being steam [Figs. 1,2; para. 0019, 0021-0026], any volume percent including any mass percent 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Gupta to include utilize “any volume percent,” and/or mass percent of lighter hydrocarbons, as disclosed by Hogstead.  One of ordinary skill in the art would reasonably have expected that this utilization would have been within the skill of the art and would yield and achieve the predictable result that the ultimate choice as to the solvent percentage could be optimized to enhance the hydrocarbon recoverability in the system.
Gupta, as modified, does not explicitly disclose that the solvent percent range is less than about 50 percent on a mass basis, such that the steam percent range is greater than 50 percent on a mass basis.
In a case where the claimed range lies inside the range disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05, Section I, citing In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have chosen that the solvent percent range is less than about 50 percent on a mass basis, such that the steam percent range is greater than 50 percent on a mass basis.   
Claim 18  Gupta, as discussed with respect to claim 16, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the injection fluid comprises greater than about 50% solvent and less than about 50% steam on a mass basis.
Hogstead discloses injecting both steam and lighter hydrocarbon solvents in an injection well of a well pair in a gravity drainage system wherein the volume percent of solvent, can by “any volume percent” with the remainder being steam [Figs. 1,2; para. 0019, 0021-0026], any volume percent including any mass percent 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Gupta to include utilize “any volume percent,” and/or mass percent of lighter hydrocarbons, as disclosed by Hogstead.  One of ordinary skill in the art would reasonably have expected that this utilization would have been within the skill of the art and would yield and achieve the predictable result that the ultimate choice as to the solvent percentage could be optimized to enhance the hydrocarbon recoverability in the system.
Gupta, as modified, does not explicitly disclose that the solvent percent range is greater than about 50 percent on a mass basis, such that the steam percent range is less than 50 percent on a mass basis.
In a case where the claimed range lies inside the range disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05, Section I, citing In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have chosen that the solvent percent range is greater than about 50 percent on a mass basis, such that the steam percent range is less than 50 percent on a mass basis.   

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, in view of Gurgel et al. (“Reservoir and Operational Analysis for Steamflooding on Thin Oil Reservoirs” - Federal University of Rio Grande do Norte – SPE 122067 - 2009) [Gurgel].
Claim 20  Gupta, as discussed with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the subterranean reservoir is a thin pay reservoir having an average height of between about 5 m and about 15 m.
Gurgel’s SAGD modeling for thin pay reservoirs from 5 m to 15 m indicated that hydrocarbon recovery is improved by optimizing combinations of well distances and/or steam injection rates [Figs. 3-8, Tables 2-5].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Gupta to optimize well distances and steam injection rates to improve hydrocarbon recovery in thin pay reservoirs from 5 m to 15 m, as disclosed by Gurgel.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that hydrocarbon recovery in such reservoirs would be improved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kalman et al. (US20110048707).  Lastiwka (US20170058655).  Dykstra et al. (US20110186300).  Wang et al. (US20150260027).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676